 

Exhibit 10.67

 

Grant number             

 

INTERDIGITAL COMMUNICATIONS CORPORATION

 

STOCK OPTION AGREEMENT

 

This Stock Option Agreement (“Agreement”) is made as of the      day of
                    , 20     (“Grant Date”) between                             
(“Optionee”) and InterDigital Communications Corporation (“Company”), a
Pennsylvania corporation.

 

WHEREAS, the Company desires to grant Optionee stock options and Optionee
desires to accept such options as further specified herein.

 

NOW, THEREFORE in consideration of the mutual covenants contained herein, and
intending to be legally bound, the parties hereby agree as follows:

 

1. A NON-QUALIFIED Stock Option (“Option”) for a total of
                             (            ) shares of Common Stock, par value of
$0.01 per share, of the Company is hereby granted to Optionee subject to all of
the terms and provisions of the Company’s 2000 Stock Award and Incentive Plan
(“Plan”), which Plan is incorporated herein by reference.

 

2. The Option price as determined by the Committee, as defined in Paragraph 5
below, with authority for administering the Plan for the Company is
$             per share, the market price of the Company’s Common Stock on the
Grant Date.

 

3. The term of the Option shall be the period from the Grant Date to
                    , 20    , subject to extension or to earlier termination
and/or acceleration as provided in the Plan and this Agreement (“Option Term”).
The Option (or an installment thereof) shall be exercisable only during the
Option Term, subject to vesting as follows:

 

Date

--------------------------------------------------------------------------------

  

# of Options Initially Vested

--------------------------------------------------------------------------------

•      

    

•      

    

•      

    

 

4. Upon termination of Optionee’s employment with the Company or a subsidiary of
the Company for any reason other than death or disability, that portion of the
Option exercisable on the date of said termination shall be exercisable by
Optionee (or in the case of Optionee’s death subsequent to termination, by
Optionee’s executor(s) or administrator(s)) for a period of six (6) months from
the date of termination. Notwithstanding the preceding sentence, subject to the
other terms of the Plan and this Agreement, if Optionee’s employment with the
Company terminates (including due to death or disability) and Optionee has been
employed by the Company for at least ten (10) years as of the date of such
termination, the Option, to the extent vested and exercisable as of the date of
termination of employment, will not expire prior to the end of the Option’s term
as a result of the termination of employment.

 

Page 1 of 4



--------------------------------------------------------------------------------

5. If the Optionee’s employment with the Company terminates and the Compensation
& Stock Option Committee or the Company’s Board of Directors (in either case,
referred to herein as the “Committee”), in its sole discretion, makes a
determination, either prior to such termination or following such termination
but during the term of the Option, that, during the Optionee’s employment with
the Company, Optionee has:

 

(a) engaged in any type of disloyalty to the Company, including without
limitation, insubordination, fraud, embezzlement, theft or dishonesty in the
course of Optionee’s employment or engagement; or

 

(b) been convicted of a felony; or

 

(c) breached the terms of any written confidentiality agreement or any
non-competition agreement with the Company in any material respect;

 

then the Option, to the extent they have not been exercised, will automatically
terminate and be forfeited upon the date of termination of employment or the
date of such a finding. Any and all determinations of the Committee pursuant to
this paragraph shall be final and binding on all persons; provided that such a
determination may not be made arbitrarily.

 

6. If, at any time during or following Optionee’s employment with the Company,
the Committee determines in its sole discretion, that Optionee has violated any
of subparagraphs (a), (b), (c) or (d) below, the Option will automatically
terminate and be forfeited upon that determination. Any and all determinations
of the Committee pursuant to this paragraph shall be final and binding on all
persons; provided that such a determination may not be made arbitrarily.

 

(a) Optionee recognizes and acknowledges that the Proprietary Information (as
defined below) is a valuable, special and unique asset of the business of the
Company. As a result, both during Optionee’s employment with the Company and
thereafter, Optionee agrees, covenants and promises that Optionee will not,
without the prior written consent of the Company, for any reason either directly
or indirectly divulge to any third-party or use for Optionee’s own benefit, or
for any purpose other than the exclusive benefit of the Company in accordance
with Company policy, any Proprietary Information revealed, obtained or developed
in the course of Optionee’s employment with the Company. If Optionee or any of
Optionee’s representatives becomes legally compelled to disclose any of the
Proprietary Information, Optionee will provide the Company with prompt written
notice so that the Company may seek a protective order or other appropriate
remedy. For purposes of this paragraph, “Proprietary Information” means
confidential and/or proprietary business and technical information or trade
secrets of the Company or of any subsidiary or affiliate of or person doing
business with the Company.

 

“Proprietary Information” shall include, but shall not be limited to, the
following items and information relating to the following items: any information
relating to methods of development, design, production and manufacture,
research, computer codes or instructions (including source and object code
listings, program logic

 

Page 2 of 4



--------------------------------------------------------------------------------

algorithms, subroutines, modules or other subparts of computer programs and
related documentation, including program notation), computer processing systems
and techniques, concepts, layouts, flowcharts, specifications, know-how, any
associated user or service manuals or other like textual materials (including
any other data and materials used in performing the Optionee’s duties), all
computer inputs and outputs (regardless of the media on which stored or
located), hardware and software configurations, designs, architecture,
interfaces, plans, sketches, blueprints, and any other materials prepared by the
Optionee in the course of, relating to or arising out of Optionee’s employment
by the Company, or prepared by any other Company employee, representative, or
contractor for the Company, or its customers, costs, business studies, business
procedures, finances, marketing data, methods, plans and efforts, the identities
of licensees, strategic partners, customers, contractors and suppliers and
prospective licensees, strategic partners, customers, contractors and suppliers,
the terms of contracts and agreements with licensees, strategic partners,
customers, contractors and suppliers, the Company’s relationship with actual and
prospective licensees, strategic partners, customers, contractors and suppliers
and the needs and requirements of, and the Company’s course of dealing with, any
such actual or prospective licensees, strategic partners, customers, contractors
and suppliers, personnel information, customer and vendor credit information,
and any other materials that have not been made available to the general public.
Failure by the Company to mark any of the Proprietary Information as
confidential or proprietary shall not affect its status as Proprietary
Information.

 

(b) Upon the termination of Optionee’s employment with the Company, Optionee
shall promptly return to the Company all originals and copies of any documents,
records, notebooks, files, correspondence, reports, memoranda or similar
materials of or containing Proprietary Information, or other materials or
property of any kind belonging to the Company then in Optionee’s possession,
whether prepared by Optionee or by others.

 

(c) Optionee agrees, covenants and promises that Optionee will not, either
during the period of the Optionee’s employment with the Company or during the
term of any affected Option thereafter, do any of the following without the
prior written consent of the Company:

 

(i) influence or attempt to influence any licensee, strategic partner, supplier,
or customer of the Company or potential licensee, strategic partner, supplier or
customer of the Company to terminate or modify any written or oral agreement or
course of dealing with the Company; or

 

(ii) influence or attempt to influence any person to either terminate or modify
any employment, consulting, agency, distributorship or other arrangement for
services with the Company; or

 

(iii) employ or retain, or arrange to have any other person or entity employ or
retain, any person who has been employed or retained by the Company as an
employee, consultant, agent or distributor of the Company at any time

 

Page 3 of 4



--------------------------------------------------------------------------------

within the twelve (12) month period prior to any attempt to so employ or
arrange.

 

(d) Optionee agrees, covenants and promises that Optionee will not disparage the
Company or otherwise take any action that could reasonably be expected to
adversely affect the Company’s reputation.

 

7. This Agreement shall not confer upon Optionee any right to continue in the
employ of the Company.

 

8. The Option may not be exercised if the issuance of the shares upon such
exercise would constitute a violation of any applicable federal or state
securities or other law or valid regulation.

 

9. The Option may not be pledged, assigned or transferred except by will or by
the laws of descent and distribution or to the extent the transfer has been
permitted by the Committee as defined in the Plan.

 

10. Optionee acknowledges receipt of a copy of the Plan and Terms and Conditions
of Option Grants under the Plan (“Ts&Cs”), copies of which are annexed hereto,
and represents that he/she is familiar with the terms and provisions thereof.
Optionee hereby accepts the Option subject to all of the terms and provisions of
the Plan and the Ts&Cs.

 

11. Optionee agrees to hereby accept as binding, conclusive and final all
decisions or interpretations of the Committee upon any questions arising under
the Plan, Ts&Cs, and/or this Agreement.

 

12. Optionee authorizes the Company to withhold in accordance with applicable
law from any compensation payable to him/her any taxes required to be withheld
by federal, state or local law as a result of the exercise of the Option.

 

IN WITNESS WHEREOF, this Agreement has been executed as of the date set forth
above.

 

Attest:       InterDigital Communications Corporation

By:

         

By:

                                                   

By:

                   

(Signature of Optionee)

 

Page 4 of 4